                Case 19-60025-lkg        Doc 49     Filed 07/29/19      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

       IN RE:                                          )       In Proceedings
                                                       )       Under Chapter 7
                SOUTHEASTERN ILLINOIS                  )
                COUNSELING CENTERS INC,                )
                                                       )       BK      19-60025
                                       Debtor.         )

                         NOTICE OF TRUSTEE’S INTENT TO SELL

TO CREDITORS AND OTHER PARTIES IN INTEREST:

        NOTICE IS HEREBY GIVEN that the Trustee, Robert T. Bruegge, intends to sell at
public auction, free and clear of all liens and encumbrances, with all valid liens, if any, to attach
to the proceeds of the sale, the following described property, to wit:

                                     2012 Chevrolet Malibu
                                      2005 Buick LaCrosse
                                 Two (2) 2003 Pontiac Grand Ams
                                    2007 Chevrolet Uplander

to highest and best bid received at a public auction held by Martin Auction Services LLC to be
held at 9515 Texas Church Road, Clinton, IL 61727, to be conducted on September 7, 2019,
commencing at 8:30 a.m..

    Any OBJECTIONS to the allowance of said sale must be in writing and filed with the
COURT on or before August 19, 2019, with a copy to the Trustee.

      If a timely Objection is filed, a hearing will be held at 9:00 a.m. on the 28th day of
August, 2019, at the US Bankruptcy Court, 301 West Main Street, Benton, Illinois 61812.

       If no Objections are filed within the time set, the Trustee is authorized to sell the property
without further Order.

                                               ROBERT T. BRUEGGE, TRUSTEE,

                                               By: /s/ Robert T. Bruegge____________
                                               Robert T. Bruegge, Trustee
                                               130 North Main Street
                                               PO Box 510
                                               Edwardsville, IL 62025
                                               (618) 301-4878
                                               (888) 519-6101 fax
                                               rtbruegge@lawdept.net

Direct all Court correspondence to 301 West Main Street, Benton, IL 62812
               Case 19-60025-lkg       Doc 49     Filed 07/29/19     Page 2 of 2




                                CERTIFICATE OF SERVICE

        I, the undersigned, certify that a true and correct copy of the foregoing was served
electronically on all parties scheduled on the Court’s ECF Notice List and that a copy of the
foregoing was served upon all interested parties and all creditors in the above-captioned cause by
enclosing the same in an envelope addressed to each attorney or interested party at their
addresses disclosed by the pleadings of record, with postage fully prepaid, and by depositing said
envelope in a U.S. Post Office mail box in Edwardsville, Illinois on the 29th day of July, 2019.

                                                              /s/ Krista Doiron
